Citation Nr: 0211105	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  92-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability.  

2.  Entitlement to service connection for 
neuroglycopenia/reactive hypoglycemia.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to service connection for a left shoulder 
disability.  

6.  Entitlement to service connection for a right shoulder 
disability.  

7.  Entitlement to service connection for rhinitis with 
retention cyst.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from January 1982 
to December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg and 
Roanoke Regional Offices (ROs) of the Department of Veterans 
Affairs (VA).  The Roanoke RO currently has jurisdiction over 
the appellant's claims files.  


REMAND

In December 1992, the appellant appeared at a hearing held in 
Washington, D.C., before a Member of the Board who has since 
left the Board.  She was informed of this Board Member's 
departure in the Board's remand of December 1994, but the 
question of her desire for another hearing before a current 
Board Member was not clarified at that time.  

On August 5, 2002, the Board wrote to the appellant to 
clarify her wishes in this matter, and she responded on 
August 20, 2002, indicating that she wanted to attend another 
hearing before a Board Member to be held at the Roanoke RO.  

Accordingly, this appeal is remanded to the RO for the 
following:  

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board in accordance with the docket 
number of this appeal, and provide the 
appellant and her representative with the 
appropriate 30-day written notice of the 
scheduled time and place of the hearing.  
See 38 C.F.R. § 19.76 (2001).  

Thereafter, the case should be returned to the Board for 
further appellate consideration in accordance with proper 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




